DISSENT:
THE HONORABLE JEFFREY SHERLOCK
dissents as follows:
I find the defendant, Ms. Johnson, to be an incredible, lying, manipulative individual that is right where she belongs. The action taken by the majority of the board might allow her to escape her just punishment, and may encourage her in further manipulation of the system. I agree with the defendant’s cell mate who describes Ms. Johnson as a pathological liar. I would affirm the sentence.
I also remind the district court that the majority of the Sentence Review Board does not tell the District Court Judge not to send the defendant to jail. What the majority tells him to do is consider these additional facts and indicate whether or not they should make a difference in the sentence.
Done in open Court this 20th day of October, 1995.
The Sentence Review Board wishes to thank Lynn Dankowski, legal intern of the Montana Defender Project, for representing Ms. Johnson in this matter and also to Ed Corrigan, Deputy County Attorney from Kalispell for representing the State.